Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 02, 2020

The Court of Appeals hereby passes the following order:

A21A0216. DAVID MARTIN v. THE STATE.

      In 2014, a jury convicted David Martin of aggravated child molestation and
sexual battery, and the trial court sentenced him to serve 25 years in confinement
followed by life on probation. We affirmed his convictions in an unpublished
opinion. Martin v. State, Case No. A17A0606 (decided March 29, 2017). In 2020,
Martin filed a motion to set aside the judgment of conviction pursuant to OCGA § 9-
11-60, asserting that the juvenile court, rather than the superior court, had jurisdiction
to hear his case. The trial court denied the motion, and Martin filed this direct appeal.
We, however, lack jurisdiction.
      “It has been held many times that a motion to set aside a judgment is
inappropriate in a criminal case.” Lacey v. State, 253 Ga. 711, 711 (324 SE2d 471)
(1985). Regardless of how it is styled, a motion seeking to challenge an allegedly
invalid or void judgment of conviction “is not one of the established procedures for
challenging the validity of a judgment in a criminal case.” Roberts v. State, 286 Ga.
532, 532 (690 SE2d 150) (2010). Because Martin is not authorized to collaterally
attack his convictions in this manner, this appeal is DISMISSED. See id.; see also
Harper v. State, 286 Ga. 216, 218 (1) & (2) (686 SE2d 786) (2009).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/02/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.